Citation Nr: 1438239	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  11-19 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

Whether new and material evidence has been submitted to reopen the service connection claim for rotoscoliosis of the lumbar spine and congenital anomaly of L4 with fusion to L5, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's previously denied claim for service connection for a back disability.

The Veteran testified at a videoconference hearing before the undersigned in August 2013.  A transcript is of record.

The issue of service connection claim for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a March 2005 rating decision, the RO denied entitlement to service connection for rotoscoliosis of the lumbar spine and congenital anomaly of L4 with fusion to L5.  The Veteran did not perfect an appeal of this decision.

2. Evidence received since the March 2005 RO decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

1. The March 2005 RO decision denying service connection for rotoscoliosis of the lumbar spine and congenital anomaly of L4 with fusion to L5 is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2. New and material evidence has been received to reopen the service connection claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

In March 2005, the RO denied entitlement to service connection for rotoscoliosis (claimed as curvature) of the lumbar spine and congenital anomaly of L4 with fusion to L5.  The Veteran did not appeal the decision and it is final.  38 U.S.C.A. § 7105 (West 2002).

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the denial of service connection in March 2005 was lack of evidence that the Veteran's pre-existing back disability was permanently worsened (or aggravated) as a result of service.  Evidence received since the March 2005 denial of the claim, in particular, the Veteran's hearing testimony and lay statements, reflects that he did not experience back problems prior to service, and that his symptoms began in service.  Accordingly, the Board finds that new and material evidence has been received and that the claim is reopened.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for rotoscoliosis of the lumbar spine and congenital anomaly of L4 with fusion to L5, and the claim is reopened; to that extent only, the appeal is granted.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

The Veteran's original enlistment examination in November 1973 does not reflect any spine or other musculoskeletal disabilities.  His service treatment records (STRS) from October 1976 show findings of mild rotoscoliosis of the lumbar spine and a congenital anomaly of L4.  The Veteran was medically discharged in October 1976 due to these back disabilities, which are noted on his discharge examination.

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

Furthermore, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

The Board notes that the Veteran had a VA examination for his back in April 2013, and at that time he was diagnosed with spondylosis secondary to scoliosis, with congenital anomaly of the lumbar spine.  The examiner did not address the pertinent questions, including especially whether the Veteran's pre-existing congenital back disability was aggravated by his military service.  Therefore, a new examination should be provided on remand.

In addition, the Veteran testified during his August 2013 hearing that he receives treatment at the VA outpatient clinic.  These records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain complete treatment records from the VA outpatient clinic in Beaumont, Texas, as well as any other records the Veteran identifies as potentially relevant.

2. Then, schedule the Veteran for a new VA spine examination to determine the etiology of his back disability.  The claims file must be made available to the examiner and all indicated studies should be performed.

The examiner should identify all back disorders.  If scoliosis or other congenital anomaly is found, the examiner should address the following:

Does it constitute a defect or a disease, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

If the Veteran's scoliosis (or other congenital back disability) is considered a defect, then was there any superimposed disease or injury in connection with the congenital defect?  If so, is it at least as likely as not that the identified superimposed disease or injury is related to the Veteran's period of active service?

If the examiner finds that the Veteran's scoliosis (or other congenital back disability) is a disease, then is it at least as likely as not that it was aggravated by his period of active service?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

For all other identified back disorders other than scoliosis or other congenital back disabilities, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it is related to the Veteran's active military service.

The examiner must specifically comment on the Veteran's hearing testimony that he did not have back problems prior to service.  The examiner should note that the Veteran is competent to report as to the onset and symptomatology of his claimed back disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


